DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 4/17/19.
Claims 3-4, 6-10, 13-14, and 16-20 have been amended and are hereby entered.
Claims 21-28 have been added.
Claims 1-2, 5, 11-12 and 15 have been canceled.
Claims 3-4, 6-10, 13-14, and 16-28 are currently pending and have been examined.
This action is made FINAL.
Response to Arguments
Applicant’s arguments, see section D. on page 25, filed 04/02/2021, with respect to the objections to Fig. 3 have been fully considered and are persuasive.  The objections of Fig. 3 have been withdrawn. 
Applicant’s arguments, see section E. on pages 25-26, filed 04/02/2021, with respect to the objections to the specification have been fully considered and are persuasive.  The objections to the specification have been withdrawn. 
Applicant’s arguments, see section F. on page 26, filed 04/02/2021, with respect to the 35 U.S.C. 112(b) rejection of claim 17 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claim 17 has been withdrawn. 
Applicant’s arguments, see section II. on pages 26-35, filed 04/02/2021, with respect to the 35 U.S.C. 101 rejection of claims 1-20 have been fully considered but are generally not persuasive.  The 35 U.S.C. 101 rejection of claims 3-4, 6-10, 13-14, and 16-28 has been maintained. 
First, Applicant argues in subsection A. on pages 26-28 that claims must be evaluated as a whole using the considerations outlined in MPEP 2106.05 when determining eligibility under 35 U.S.C. 101. Applicant further argues that nothing precludes a claim which does not provide an improvement to the functioning of a computer or other technology or technical field from being eligible by integrating the judicial exception into a practical application. While Examiner agrees that claims must be evaluated as a whole and that there are other potential pathways to eligibility for a claim, as will be shown below the Applicant’s claims are nonetheless not patent eligible.
Second, Applicant argues in subsection B. on pages 28-33 that amended claims 3 and 7 are eligible because they integrate the judicial exception into a practical limitation via at least “other meaningful limitations”. Examiner respectfully disagrees. Regarding claim 3, Applicant argues that the updating of data in a historical database in order to update transport cost plans provides inventive concept to the claim as a whole, making the claim eligible. Examiner argues that while the updating of databases and transport cost plans in “real-time” may improve the judicial exception of managing a commercial interaction of freight shipment, the improvement still amounts to no more than instructions to apply a judicial exception to generic computer components do not amount to significantly more than the abstract idea. Regarding claim 7, Applicant argues that using a graphical user interface to allocate itemized costs provides inventive concept to the claim as a whole, making the claim eligible. Examiner argues that the dividing of costs via selectors on a graphical user interface still amounts to no more than instructions to apply a judicial exception (dividing costs when conducting a commercial interaction) to generic computer components do not amount to significantly more than the abstract idea. As Applicant states in the first full paragraph of page 33 of the 04/02/21 Response, “This approach utilizes the graphical user interface as a tool to allow clear understanding of the transport cost plan and the assignation of the various itemized costs 
Finally, Applicant argues in subsection C. on pages 33-35 that claims 3 and 7 do not constitute “mere instructions to apply an exception”. Examiner respectfully disagrees. Specifically, Applicant argues that the limitations in amended claims 3 and 7 recite specific ways of generating and updating transport cost plans (claim 3) and generating a transport cost plan and delegating costs in the plan to different entities (claim 7). While Examiner agrees that the claim 3 provides some measure of detail as to how the solution to the problem is accomplished, the limitations of determining expected and estimated costs “based, at least in part” on first and second trip “data” and probabilities, generating a transport cost plan based on those costs, and updating the transport cost plan based on real-time data are still recited a high level of generality such that it does not constitute a specific way of how the solution to the problem is accomplished. Likewise, claim 7 provides some measure of detail as to how the solution to the problem is accomplished, but the limitations of determining expected and estimated costs “based, at least in part” on first and second trip “data” and probabilities, generating a transport cost plan based on those costs, generating a graphical user interface displaying itemized costs, sending the interface to a user device, receiving user selection data, and assigning costs based on the user selection data are still recited a high level of generality such that it does not constitute a specific way of how the solution to the problem is accomplished. The claims still do not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Accordingly, the 35 U.S.C. 101 rejection is maintained.
Applicant’s arguments with respect to the 35 U.S.C. 103 rejection of claims 7-17 on pages 35-38 have been considered but are either not persuasive or moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

For the non-persuasive argument, Applicant argues that the cited art fails to teach “wherein the electronic commercial transport cost plan comprises a plurality of itemized costs for commercial transportation”. Examiner respectfully disagrees. As stated in the Arunapuram (U.S. Pre-Grant Publication No. 2002/0019759, hereafter known as Arunapuram) [0126], “the FP module allocates appropriate portions of the actual costs incurred by the carriers (and itemized in the carrier invoices)”. Combining this teaching of Arunapuram with McCandless (U.S. Pre-Grant Publication No. 2018/0330324, hereafter known as McCandless), Khasis (U.S. Pre-Grant Publication No. 2018/0003516, hereafter known as Khasis), and Dube (U.S. Pre-Grant Publication No. 2016/0321609, hereafter known as Dube) teaches the limitation that the electronic transport cost plan comprises a plurality of itemized costs, as will be shown in more detail below. 
Regarding the remaining limitations argued by Applicant (the “generating”, “causing”, “receiving”, and “responsive” limitations on page 38, Applicant’s argument is moot based on the additional art cited below.  
Claim Objections
Claims 13 and 17 objected to because of the following informalities:  
Claim 13 recites “One or more non-transient computer-readable comprising…” Based on the strikethrough made to the claim 13 preamble, and further based on the amended preambles of its dependent claims (14, 16 and 19-20) it appears a typographical error media comprising…”
Similarly to claim 13, claim 17 recites “One or more non-transient computer-readable comprising…” Based on the strikethrough made to the claim 17 preamble, and further based on the amended preamble of its dependent claim 18, it appears a typographical error was made and that claim 17 should recite “One or more non-transient computer-readable media comprising…”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 3-4, 6-10, 13-14, and 16-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite generating a quote for a commercial shipment. 
Claim 3 recites the concept of generating a quote for a commercial shipment which is a certain method of organizing human activity including managing commercial interactions. A method comprising: determining an expected trip cost based, at least in part, on first trip data that includes logistic information relating to items to be transported commercially; determining an estimated trip cost based, at least in part, on second trip data that indicates one or more estimated logistic occurrences while the items are transported commercially; wherein each estimated logistic occurrence, of the one or more estimated logistic occurrences, is associated with one or more occurrence probabilities; generating a first commercial transport cost plan, wherein the first commercial transport cost plan is based on both the expected trip cost and the estimated trip cost; receiving actual trip cost data, wherein the actual trip cost data reflects a cost of implementing the first commercial transport cost plan; producing updated data by 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a computer system and a historical database. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Furthermore, the method being “computer-implemented”, the “electronic” nature of the commercial transport cost plan, as well as the receiving of actual cost data, updating the historical database and generating the second transport cost plan all occurring in “real-time” similarly amounts to generic computer implementation. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer system and a historical database amount to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the method being “computer-
Claims 4 and 6 further limit the abstract idea of claim 3 without adding any new additional elements. Therefore, by the analysis of claim 3 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 7 recites the concept of generating a quote for a commercial shipment and assigning costs associated with the quote to commercial entities which is a certain method of organizing human activity including managing commercial interactions. A method comprising: Atty Dkt No. 60528-0035 (Client Ref. 10069-0011NP)9determining an expected trip cost based, at least in part, on logistic information relating to items to be transported commercially; determining an estimated trip cost based, at least in part, on one or more estimated logistic occurrences while the items are transported commercially; wherein each estimated logistic occurrence, of the one or more estimated logistic occurrences, is associated with one or more occurrence probabilities; generating a commercial transport cost plan; wherein the commercial transport cost plan is based on both the expected trip cost and the estimated trip cost; wherein the commercial transport cost plan comprises a plurality of itemized costs for commercial transportation; generating information that, when processed, displays the plurality of itemized costs; causing the information to be transmitted to a client; receiving user selection data indicating a first set of itemized costs, of the plurality of itemized costs, to be associated with a first commercial entity; responsive to receiving the user selection data: associating the first set of itemized costs with the first commercial entity, 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a computer system, a graphical user interface, a client computing device. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Furthermore, the method being “computer-implemented” and the “electronic” nature of the commercial transport cost plan similarly amounts to generic computer implementation. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer system, a graphical user interface, a client computing device amount to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the method being “computer-implemented” and the “electronic” nature of the commercial transport cost plan similarly amounts to generic computer implementation. The combination of these additional 
Claim 8 further limits the abstract idea of claim 7 without adding any new additional elements. Therefore, by the analysis of claim 7 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 9 further limits the abstract idea of claim 3 without adding any new additional elements. Therefore, by the analysis of claim 3 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Regarding claim 10, the claim further limits the abstract idea of claim 3 while introducing the new additional elements of one or more computer networks, sending a commercial transport cost plan to a commercial entity, receiving an acceptance of the plan, and sending the plan to one or more commercial entities in response to the acceptance. 
The claim does not integrate the judicial exception into a practical application The one or more computer networks is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The two “sending” and one “receiving” additional elements are extra-solution activity, namely the post-solution activity of sending a generated shipping quote out for approval. Adding these new additional elements into the additional elements from claim 3 still amount to no more than mere instructions to apply the exception using generic computer components and extra-solution activity.
The claim does not amount to significantly more than the judicial exception. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Also, sending and receiving data over a network is recognized as well-
Claim 13 recites the concept of generating and updating a quote for a commercial shipment which is a certain method of organizing human activity including managing commercial interactions. Instructions that, when executed, cause: determining, an expected trip cost based, at least in part, on first trip data that includes logistic information relating to items to be transported commercially; determining an estimated trip cost based, at least in part, on second trip data that indicates one or more estimated logistic occurrences while the items are transported commercially; wherein each estimated logistic occurrence, of the one or more estimated logistic occurrences, is associated with one or more occurrence probabilities; Atty Dkt No. 60528-0035 (Client Ref. 10069-0011NP)12generating a first commercial transport cost plan, wherein the first commercial transport cost plan is based on both the expected trip cost and the estimated trip cost; receiving actual trip cost data, wherein the actual trip cost data reflects a cost of implementing the first commercial transport cost plan; producing updated data by updating one or both of the first trip data and the second trip data based on the actual trip cost data; and generating a second commercial transport cost plan based, at least in part, on the updated data all, as a whole, fall under the category of managing commercial interactions. The claims fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, such as a commercial interaction of generating a shipping quote. Mere recitation of generic computer components does not remove the claims from this grouping. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of one or more non-transient computer-readable [media] (see claim objections above), one or more processors, a computer system, and a historical database. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Furthermore, the method being “computer-implemented”, the “electronic” nature of 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of one or more non-transient computer-readable [media] (see claim objections above), one or more processors, a computer system, and a historical database amount to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the method being “computer-implemented”, the “electronic” nature of the commercial transport cost plan, as well as the receiving of actual cost data, updating the historical database and generating the second transport cost plan all occurring in “real-time” similarly amounts to generic computer implementation. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 14 and 16 further limit the abstract idea of claim 13 without adding any new additional elements. Therefore, by the analysis of claim 13 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 17 recites the concept of generating a quote for a commercial shipment and assigning costs associated with the quote to commercial entities which is a certain method of organizing human activity including managing commercial interactions. Instructions that, when executed, cause: determining an expected trip cost based, at least in part, on logistic information relating to items to be transported commercially; determining an estimated trip cost based, at least in part, on one or more estimated logistic occurrences while the items are transported commercially; wherein each estimated logistic occurrence, of the one or more estimated logistic occurrences, is associated with one or more occurrence probabilities; generating a commercial transport cost plan; wherein the commercial transport cost plan is based on both the expected trip cost and the estimated trip cost; Atty Dkt No. 60528-0035 (Client Ref. 10069-0011NP)14wherein the commercial transport cost plan comprises a plurality of itemized costs for commercial transportation; generating information that, when processed, displays the plurality of itemized costs; causing the information to be transmitted to a client; receiving user selection data indicating a first set of itemized costs, of the plurality of itemized costs, to be associated with a first commercial entity; responsive to receiving the user selection data: associating the first set of itemized costs with the first commercial entity and associating a second set of itemized costs, of the plurality of itemized costs, with a second commercial entity all, as a whole, fall under the category of managing commercial interactions. The claims fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, such as a commercial interaction of generating a shipping quote. Mere recitation of generic computer components does not remove the claims from this grouping. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of one or more non-transient computer-readable [media] (see claim objections above), one or more processors, a computer system, a graphical user interface, a client computing device. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of one or more non-transient computer-readable [media] (see claim objections above), one or more processors, a computer system, a graphical user interface, a client computing device amount to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the method being “computer-implemented” and the “electronic” nature of the commercial transport cost plan similarly amounts to generic computer implementation. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 18 further limits the abstract idea of claim 17 without adding any new additional elements. Therefore, by the analysis of claim 17 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 19 further limits the abstract idea of claim 13 without adding any new additional elements. Therefore, by the analysis of claim 13 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Regarding claim 20, the claim further limits the abstract idea of claim 13 while introducing the new additional elements of one or more computer networks, sending a commercial transport cost plan to a commercial entity, receiving an acceptance of the plan, and sending the plan to one or more commercial entities in response to the acceptance. 
The claim does not integrate the judicial exception into a practical application The one or more computer networks is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The two “sending” and one “receiving” additional elements are extra-solution activity, namely the post-solution activity of sending a generated shipping quote out for approval. Adding these new additional elements into the additional elements from claim 13 still amount to no more than mere instructions to apply the exception using generic computer components and extra-solution activity.
The claim does not amount to significantly more than the judicial exception. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Also, sending and receiving data over a network is recognized as well-understood, routine, and conventional per MPEP 2106.05(d). Therefore, the claim is not patent eligible.
Claims 21-22 further limit the abstract idea of claim 3 without adding any new additional elements. Therefore, by the analysis of claim 3 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 23 further limits the abstract idea of claim 3 while introducing the additional elements of an application, a user device and a cloud-based application. The claim does not integrate the abstract idea into a practical application because the elements of an application and a cloud-based application are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Furthermore, the “electronic” nature of the bill of sale and the “electronic” copy of a physical invoice similarly amount to generic computer implementation. Adding these new additional elements into the additional elements from claim 3 still amount to no more than mere instructions to apply the exception using generic computer components and computer implementation. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components and implementation cannot provide an inventive concept. The claim is not patent eligible.
Claim 24 further limits the abstract idea of claim 3 without adding any new additional elements. Therefore, by the analysis of claim 3 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Regarding claim 25, the claim further limits the abstract idea of claim 3 while introducing the new additional elements of one or more computer networks and sending a commercial transport cost plan to a commercial entity. 
The claim does not integrate the judicial exception into a practical application The one or more computer networks is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The “sending” additional element is extra-solution activity, namely the post-solution activity of sending a generated shipping quote. Adding these new additional elements into the additional elements from claim 3 still amount to no more than mere instructions to apply the exception using generic computer components and extra-solution activity.
The claim does not amount to significantly more than the judicial exception. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Also, sending and receiving data over a network is recognized as well-understood, routine, and conventional per MPEP 2106.05(d). Therefore, the claim is not patent eligible.
Claim 26 further limits the abstract idea of claim 7 while introducing the additional element of a graphical control. The claim does not integrate the abstract idea into a practical application because the element of a graphical control is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the additional elements from claim 7 still amount to no more than mere instructions to apply the exception using generic computer components and computer implementation. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components and implementation cannot provide an inventive concept. The claim is not patent eligible.
Claim 27 further limits the abstract idea of claim 7 while introducing the additional element of a delegation control. The claim does not integrate the abstract idea into a practical application because the element of a delegation control is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the additional elements from claim 7 still amount to no more than mere instructions to apply the exception using generic computer components and computer implementation. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components and implementation cannot provide an inventive concept. The claim is not patent eligible.
Regarding claim 28, the claim further limits the abstract idea of claim 7 while introducing the new additional elements of one or more computer networks and automatically sending sets of itemized costs to commercial entities. 
The claim does not integrate the judicial exception into a practical application The one or more computer networks is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The “automatic sending” additional element is extra-solution activity, namely the post-solution activity of sending a generated shipping quote. Adding these new additional elements into the additional elements from claim 7 still amount to no more than mere instructions to apply the exception using generic computer components and extra-solution activity.
The claim does not amount to significantly more than the judicial exception. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Also, sending and receiving data over a network is recognized as well-understood, routine, and conventional per MPEP 2106.05(d). Therefore, the claim is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, 13, 20-21, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over McCandless et al. (U.S. Pre-Grant Publication No. 2018/0330324, hereafter known as McCandless) in view of Dube et al. (U.S. Pre-Grant Publication No. 2016/0321609, hereafter known as Dube), further in view of Khasis (U.S. Pre-Grant Publication No. .
Regarding claim 3, McCandless teaches:
A computer-implemented method (see Fig. 4 and [0053] “FIG. 4 depicts a block diagram of an example method 400 of dynamically managing shipping agreements. The method 400 may be facilitated by a module, electronic device, or the like”)
comprising: determining, by a computer system, an expected trip cost based, at least in part, on first trip data, in a historical database, that includes logistic information relating to items to be transported commercially (see Fig. 4 elements 405 and 415 as well as [0054] "The method 400 may begin with the electronic device receiving (block 405), from a shipper entity via a network connection, a request for a shipping quote related to a shipping job involving the transportation of physical goods, where the request indicates a set of parameters for the shipping job. In embodiments, the set of parameters may include one or more of the following: origin location, destination location, weight of shipment, dimensions of shipment, quantity information, and/or other information" and [0055] "The electronic device may determine (block 415), based on the base pricing data and the set of parameters, a base pricing rate for the at least one carrier entity to fulfill the shipping job." Also see [0025] “The dynamic pricing module 110 may interface with a database 108 or other type of memory configured to store data accessible by the dynamic pricing module 110”)
determining, by the computer system, an estimated trip cost based, at least in part, on second trip data, in the historical database, that indicates one or more estimated logistic occurrences while the items are transported commercially (see Fig. 4 elements 425 and 430 as well as [0056] "The electronic device may also optionally locally identify (block 425) at least one current condition, such as timing considerations, weather information, origin location information, destination location information, traffic information, and/or the 
generating, by the computer system, a first electronic commercial transport cost plan, wherein the first electronic commercial transport cost plan is based on both the expected trip cost and the estimated trip cost (see Fig. 4 element 435 and [0057] "Accordingly, the electronic device may calculate (block 435), based on the base pricing rate and pricing adjustment, a dynamic pricing rate for the at least one carrier entity to fulfill the shipping job.")
producing real-time updated data at the historical database by updating, by the computer system in real-time, at the historical database, one or both of the first trip data and the second trip data  (see [0047] “the dynamic pricing module 210 may dynamically and automatically adjust or modify the dynamic pricing rules. In particular, the dynamic pricing module 210 may examine any portion of the compiled data to determine which of the dynamic pricing rules are triggered and the rate that the dynamic pricing rules are triggered, as well as the pricing data for the shipping agreements that result from the triggering of the dynamic pricing rules. The dynamic pricing module 210 may dynamically and automatically adjust or modify the dynamic pricing rules based on the examination of the compiled data” updating second trip data based on frequency the dynamic pricing rules are triggered in agreements)
McCandless does not explicitly teach that the logistic occurrences are associated with one or more probabilities. McCandless teaches that “As an additional example, a dynamic pricing rule may specify the following: if the capacity data indicates that the available capacity of 
wherein each estimated logistic occurrence, of the one or more estimated logistic occurrences, is associated with one or more occurrence probabilities in the historical database (see [0111] "The optimization server 1310...may present information...about the route...such as...the likelihood of congestion, the likelihood of an accident, as well as location specific delays" showing that traffic congestion and accidents can be forecasted as a probability and [0089] “The prediction module 1336 may use…past weather information to predict traffic conditions on a road at a precise future geographic location of the driver or vehicle” showing that weather information is used to predict traffic conditions and [0081] “For each segment of the route for which real-time traffic information is not available, the optimization server may request and receive historical information on the segment from: the traffic database 1322, the weather database 1326, the hazard database 1330, and the avoidance-zone database 1334.”)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Khasis with McCandless. As stated in Dube [0021], “Many planning and operational decisions need to be made under uncertain conditions associated with weather, 
McCandless teaches dynamic pricing rules are updated based on their trigger rates in shipping agreements in [0047] as shown above. The combination of McCandless, Khasis and Dube does not explicitly teach receiving actual trip cost data of executing the transport cost plan, updating the database with the actual data, and creating a second transport cost plan based on the actual cost data. Kefford teaches:
receiving, by the computer system in real-time, actual trip cost data, wherein the actual trip cost data reflects a cost of implementing the first  (see [0057] “a skilled person will appreciate that many organizations utilize invoice management systems that enable the organization to digitally track all invoices. As such, actual cost data may be automatically communicated from a computerized invoice management system to feedback sub-module in step 270”)
producing real-time updated data at the historical database by updating, by the computer system in real-time, at the historical database, one or both of the first  (see [0060] “The feedback sub-module 133 then queries the cost data store 132 to determine the current estimate stored in this data store for this elemental building object (step 280). If the estimated cost stored in the cost data store 132 differs from the cost of the elemental building object calculated by the feedback sub-module 133 (step 290), the feedback sub-module 133 updates the estimated cost in the cost data store 132 (step 300)” and [0058] “the project entity may receive an invoice for the supply and installation of air conditioning vents and may update the cost estimate stored in cost data store 132 prior to the completion of the building's construction” Examiner notes this updating of costs is being interpreted as 
and Atty Dkt No. 60528-0035 (Client Ref. 10069-0011NP)8in real-time, generating, by the computer system, a second  (see [0055] “Additional cost estimate reports may be generated during the construction phase as the scope of the project changes due to changes in building design and other such changes. Change in construction costs due to changes in design, referred to as scope management, will be discussed in more detail below” and [0052] “When all the costs have been estimated, estimation compilation sub-module 131 compiles a cost estimate report” updating costs/scope cause additional reports to be generated)
One of ordinary skill in the art would have recognized that applying the known technique of Kefford to the combination of McCandless, Khasis and Dube would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kefford to the teaching of the combination of McCandless, Khasis and Dube would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such updating estimated costs based on received actual costs. Further, applying updating estimated costs based on received actual costs to the combination of McCandless, Khasis and Dube would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow the combination to more efficiently “recover the cost of changes under commercial contracts” which Kefford states is important for a company in [0002].
Examiner would like to note that, despite original claim 3 being novel/non-obvious in the 12/14/2020 Non-Final Rejection, Examiner has applied art to amended claim 3 because the amendment broadened the scope of the claim to the extent that the prior art now teaches the amended limitations. Specifically, the removal of “and the one or more occurrence probabilities” 
Regarding claim 10, the combination of McCandless, Khasis, Dube and Kefford teaches all the limitations of claim 3 above. McCandless also teaches:
sending, by the computer system via one or more computer networks, the  (see Fig. 4 element 440 and [0058] "The electronic device may send (block 440) the dynamic pricing rate to the shipper entity via the network connection, where the shipper entity may review the dynamic pricing rate and choose to either reject or accept the dynamic pricing rate for the shipping job.")
receiving, by the computer system, an indication of acceptance of the  (see Fig. 4 element 445 and [0058] "If the shipper entity accepts the dynamic pricing rate, the electronic device may receive (block 445), from the shipper entity via the network connection, a selection to create a shipping agreement for the shipping job according to the dynamic pricing rate.")
in response to receiving the indication of acceptance, sending, by the computer system to one or more second commercial entities via the one or more computer networks, the  (see [0058] "The electronic device may also notify the carrier entity of the shipping agreement.")
McCandless does not explicitly teach a second electronic transport cost plan. However, Kefford teaches:
the second electronic commercial transport cost plan (see [0055] “Additional cost estimate reports may be generated during the construction phase as the scope of the project changes due to changes in building design and other such changes. Change in construction costs due to changes in design, referred to as scope management, will be 
One of ordinary skill in the art would have recognized that applying the known technique of Kefford to the combination of McCandless, Khasis and Dube would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kefford to the teaching of the combination of McCandless, Khasis and Dube would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such updating estimated costs based on received actual costs. Further, applying updating estimated costs based on received actual costs to the combination of McCandless, Khasis and Dube would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow the combination to more efficiently “recover the cost of changes under commercial contracts” which Kefford states is important for a company in [0002].
Regarding claim 13, McCandless teaches:
One or more non-transient computer-readable comprising instructions that, when executed by one or more processors, cause: (see [0070] "certain embodiments are described herein as including logic or a number of routines, subroutines, applications, or instructions. These may constitute either software (e.g., code embodied on a non-transitory, machine-readable medium) or hardware....one or more computer systems (e.g., a standalone, client or server computer system) or one or more hardware modules of a computer system (e.g., a processor or a group of processors) may be configured by software (e.g., an application or application portion) as a hardware module that operates to perform certain operations as described herein.")
For the remaining limitations of claim 13, please see the rejection of claim 3 above. Examiner would like to note that, despite original claim 13 being novel/non-obvious in the 
Regarding claim 20, the combination of McCandless, Khasis, and Dube teaches all the limitations of claim 13 above. For the limitations introduced in claim 20, please see the rejection of claim 10 above.
Regarding claim 21, the combination of McCandless, Khasis, Dube and Kefford teaches all the limitations of claim 3 above. McCandless further teaches:
the first trip data comprises an expected trip cost component with a first cost value (see [0033] “In some embodiments, the base rates may alternatively or additionally reflect a base cost that the respective carrier 220 is set to incur. The base rates may have associated parameters and variables, including origin location, destination location, weight of shipment, dimensions of shipment, quantity information, and/or other information.”)
the first electronic commercial transport cost plan includes the expected trip cost component with the first cost value (see Fig. 4 element 435 and [0057] "Accordingly, the electronic device may calculate (block 435), based on the base pricing rate and pricing adjustment, a dynamic pricing rate for the at least one carrier entity to fulfill the shipping job.")
McCandless does not explicitly teach receiving actual cost data, and updating cost data in McCandless is done by carriers (see [0046]). However, Kefford further teaches:
the actual  (see [0065] “The cost data store of the estimation module may have an estimate that each air conditioning 
and producing real-time updated data at the historical database comprises updating the first trip data to indicate the second cost value for the expected trip cost component (see [0060] “The feedback sub-module 133 then queries the cost data store 132 to determine the current estimate stored in this data store for this elemental building object (step 280). If the estimated cost stored in the cost data store 132 differs from the cost of the elemental building object calculated by the feedback sub-module 133 (step 290), the feedback sub-module 133 updates the estimated cost in the cost data store 132 (step 300)” and [0058] “the project entity may receive an invoice for the supply and installation of air conditioning vents and may update the cost estimate stored in cost data store 132 prior to the completion of the building's construction” Examiner notes this updating of costs is being interpreted as updating first data because a/c vents or building elements would be expected costs as defined in the instant application or base pricing information of McCandless)
and generating the second electronic commercial transport cost plan comprises updating the expected trip cost component to reflect the second cost value (see [0055] “Additional cost estimate reports may be generated during the construction phase as the scope of the project changes due to changes in building design and other such changes. Change in construction costs due to changes in design, referred to as scope management, will be discussed in more detail below” and [0052] “When all the costs have been estimated, 
One of ordinary skill in the art would have recognized that applying the known technique of Kefford to the combination of McCandless, Khasis and Dube would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kefford to the teaching of the combination of McCandless, Khasis and Dube would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such updating estimated costs based on received actual costs. Further, applying updating estimated costs based on received actual costs to the combination of McCandless, Khasis and Dube would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow the combination to more efficiently “recover the cost of changes under commercial contracts” which Kefford states is important for a company in [0002].
Regarding claim 23, the combination of McCandless, Khasis, Dube and Kefford teaches all the limitations of claim 3 above. Kefford further teaches:
the actual trip cost data is one of: sent, to the computer system, via an application on a user device; sent, to the computer system, via a cloud-based application on a user device; determined based on an electronic bill of sale received at the computer system; or determined based on a received electronic copy of a physical invoice
One of ordinary skill in the art would have recognized that applying the known technique of Kefford to the combination of McCandless, Khasis and Dube would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kefford to the teaching of the combination of McCandless, Khasis and Dube would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such receiving actual cost data via electronic copies of physical invoices. Further, applying receiving actual cost data via electronic copies of physical invoices to the combination of McCandless, Khasis and Dube would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow the combination to more efficiently receive actual trip costs than manually input actual cost data as in the alternate embodiment in Kefford [0057].
Examiner notes that only one the group set forth in claim 23 needed to be taught in order for the claim as a whole to be taught.
Regarding claim 25, the combination of McCandless, Khasis, Dube and Kefford teaches all the limitations of claim 3 above. McCandless further teaches:
sending, by the computer system via one or more computer networks to one or more commercial entities, the  (see Fig. 4 element 440 and [0058] "The electronic device may send (block 440) the dynamic pricing rate to the shipper entity via the network connection, where the shipper entity may review the dynamic pricing rate and choose to either reject or accept the dynamic pricing rate for the shipping job.") 
McCandless does not explicitly teach a second electronic transport cost plan. However, Kefford teaches:
the second electronic commercial transport cost plan (see [0055] “Additional cost estimate reports may be generated during the construction phase as the scope of the project changes due to changes in building design and other such changes. Change in 
One of ordinary skill in the art would have recognized that applying the known technique of Kefford to the combination of McCandless, Khasis and Dube would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kefford to the teaching of the combination of McCandless, Khasis and Dube would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such updating estimated costs based on received actual costs. Further, applying updating estimated costs based on received actual costs to the combination of McCandless, Khasis and Dube would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow the combination to more efficiently “recover the cost of changes under commercial contracts” which Kefford states is important for a company in [0002].
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McCandless in view of Khasis, further in view of Dube and Kefford, further in view of Dietrich, Jr. et al. (U.S. Pre-Grant Publication No. 2005/0114828, hereafter known as Dietrich).
Regarding claim 4, the combination of McCandless, Khasis, Dube and Kefford teaches all the limitations of claim 3 above. McCandless further teaches:
generating, by the computer system, one or more alternative electronic commercial transport cost plans
wherein each alternative electronic commercial transport cost plan, of the one or more alternative electronic commercial transport cost plans, is generated based on both the expected trip cost and one of the one or more  (see Fig. 4 element 435 and [0057] "Accordingly, the electronic device may calculate (block 435), based on the base pricing rate and pricing adjustment, a dynamic pricing rate for the at least one carrier entity to fulfill the shipping job.")
McCandless also implies, but does not explicitly teach, that the dynamic pricing rules used to calculate the estimated shipping cost for each carrier may vary (see [0028] “the dynamic pricing module 110 may retrieve, from the set of carrier entities 111, 112, 113 via respective API calls, a set of dynamic pricing rules that the dynamic pricing module 110 may use to calculate dynamic pricing data.”). Dube teaches calculating and displaying alternative routes for a shipment in [0095] (“"The N best routes for the selected optimization criterion are determined by module 516 in step 720, and are displayed via portal functionality of element 502 in step 722. N is an arbitrary integer which can be hard-coded into the system or selected by the user; for example, the system may always give the best three (or other integer number of) choices in descending order of desirability, or may prompt the user with a query such as “how many alternatives do you wish to see)."). However, the combination of McCandless, Khasis, Dube and Kefford does not explicitly teach determining alternative trip costs based on difference occurrence probabilities of logistic occurrences. Dietrich teaches:
determining, by the computer system, one or more alternative estimated trip costs wherein each alternative estimated trip cost, of the one or more alternative estimated trip costs, is determined based on one or more different occurrence probabilities associated the one or more estimated logistic occurrences (see [0094] "a project may be planned using "average-case" estimates for cost, where the average-case cost is a function of the sampling-based point estimates of the number of anomalies" and [0095] "the worst-
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teaching of calculating alternate estimated costs in Dietrich with the generation of multiple transport cost plans in the combination of McCandless, Khasis, Dube and Kefford. As Dietrich states in [0095], “"This invention...also supports the allocation of a contingency for the difference between the worst-case cost and the average-case cost". By calculating alternate cost plans based on worst-case probabilities as in Dietrich, the combination of McCandless, Khasis, Dube and Kefford would allow users to prepare for additional charges if the shipment experiences a large amount of logistic occurrences.
Regarding claim 14, the combination of McCandless, Khasis, and Dube teaches all the limitations of claim 13 above. Regarding the limitations introduced in claim 14, please see the rejection of claim 4 above.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McCandless in view of Khasis, further in view of Dube and Kefford, further in view of O’Brien et al. (U.S. Pre-Grant Publication No. 2018/0219830, hereafter known as O’Brien).
Regarding claim 6, the combination of McCandless, Khasis, and Dube teaches all the limitations of claim 3 above. Dube teaches using percentage values of likelihood to calculate estimated trip costs in [0122], but the combination does not teach using confidence intervals as in claim 6. However, O’Brien teaches:
wherein each occurrence probability, of the one or more occurrence probabilities, is a confidence interval value of likelihood based on a probability of an associated estimated logistic occurrence occurring
and wherein determining, by the computer system, the estimated trip cost is based on excluding, from the estimated trip cost, any costs associated with estimated logistic occurrences having a confidence interval value below a threshold value (see [0157] "the number of recipients with a high bounce probability may be divided by the number of recipients with a low bounce probability, effectively excluding those with a low bounce probability from this calculation” excluding low probability range (e.g. <10%) from calculations)
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of confidence interval values of O’Brien for the percentage values of the combination of McCandless, Khasis, Dube and Kefford. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 16, the combination of McCandless, Khasis, and Dube teaches all the limitations of claim 13 above. Regarding the limitations introduced in claim 16, please see the rejection of claim 6 above.
Claims 7, 17, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over McCandless in view of Khasis, further in view of Dube, further in view of Arunapuram et al. (U.S. Pre-Grant Publication No. 2002/0019759, hereafter known as Arunapuram) and https://smartphones.gadgethacks.com/how-to/use-your-phones-camera-split-bills-more-easily-with-friends-0160623/ (“Use Your Phone's Camera to Split Bills More Easily with Friends”, published 03/07/2015, hereafter known as Aguilar).
Regarding claim 7, McCandless teaches:
A computer-implemented method comprising: (see Fig. 4 and [0053] “FIG. 4 depicts a block diagram of an example method 400 of dynamically managing shipping 
determining, by a computer system, an expected trip cost based, at least in part, on logistic information relating to items to be transported commercially (see Fig. 4 elements 405 and 415 as well as [0054] "The method 400 may begin with the electronic device receiving (block 405), from a shipper entity via a network connection, a request for a shipping quote related to a shipping job involving the transportation of physical goods, where the request indicates a set of parameters for the shipping job. In embodiments, the set of parameters may include one or more of the following: origin location, destination location, weight of shipment, dimensions of shipment, quantity information, and/or other information" and [0055] "The electronic device may determine (block 415), based on the base pricing data and the set of parameters, a base pricing rate for the at least one carrier entity to fulfill the shipping job." Also see [0025] “The dynamic pricing module 110 may interface with a database 108 or other type of memory configured to store data accessible by the dynamic pricing module 110”)
determining, by the computer system, an estimated trip cost based, at least in part, on one or more estimated logistic occurrences while the items are transported commercially (see Fig. 4 elements 425 and 430 as well as [0056] "The electronic device may also optionally locally identify (block 425) at least one current condition, such as timing considerations, weather information, origin location information, destination location information, traffic information, and/or the like" and [0057] "The electronic device may determine (block 430), based on the at least one current condition..., a dynamic pricing rule relevant to the shipping job and indicating a pricing adjustment to the base pricing rate. In embodiments, the dynamic pricing rule...may indicate a premium or discount to the base pricing rate." Also see [0025] “The dynamic pricing module 110 may interface 
generating, by the computer system, an electronic commercial transport cost plan; wherein the electronic commercial transport cost plan is based on both the expected trip cost and the estimated trip cost (see Fig. 4 element 435 and [0057] "Accordingly, the electronic device may calculate (block 435), based on the base pricing rate and pricing adjustment, a dynamic pricing rate for the at least one carrier entity to fulfill the shipping job.")
wherein the electronic commercial transport cost plan comprises  (see Fig. 4 element 435 and [0057] "Accordingly, the electronic device may calculate (block 435), based on the base pricing rate and pricing adjustment, a dynamic pricing rate for the at least one carrier entity to fulfill the shipping job.")
McCandless does not explicitly teach that the logistic occurrences are associated with one or more probabilities. McCandless teaches that “As an additional example, a dynamic pricing rule may specify the following: if the capacity data indicates that the available capacity of the carrier is under 5%, apply a 20% increase to the base rate" in [0035]. McCandless implies that, since the conditions are current, they have a 100% chance of occurring and affecting the transportation of items. Furthermore McCandless teaches providing dynamic price rates for more than one carrier and allowing the user to choose a preferred option (see [0042] “The dynamic pricing module 210 may provide (236) the pricing information to the shipper 215…and may include a dynamic pricing rate for each of the carrier(s)… The shipper 215 (or a user associated therewith) may examine the pricing information to assess the available options and ultimately select or decide on a preferred option.”). McCandless also does not explicitly teach the electronic commercial transport cost plan comprising itemized costs, generating and 
wherein each estimated logistic occurrence, of the one or more estimated logistic occurrences, is associated with one or more occurrence probabilities in the historical database (see [0111] "The optimization server 1310...may present information...about the route...such as...the likelihood of congestion, the likelihood of an accident, as well as location specific delays" showing that traffic congestion and accidents can be forecasted as a probability and [0089] “The prediction module 1336 may use…past weather information to predict traffic conditions on a road at a precise future geographic location of the driver or vehicle” showing that weather information is used to predict traffic conditions and [0081] “For each segment of the route for which real-time traffic information is not available, the optimization server may request and receive historical information on the segment from: the traffic database 1322, the weather database 1326, the hazard database 1330, and the avoidance-zone database 1334.”)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Khasis with McCandless. As stated in Dube [0021], “Many planning and operational decisions need to be made under uncertain conditions associated with weather, market, available capacity, and the like”. Updating the method of McCandless to account for uncertainty would allow it to handle the many decisions that need to be made without 100% certainty regarding conditions.
However, the combination of McCandless, Khasis, and Dube does not explicitly teach the electronic commercial transport cost plan comprising itemized costs, generating and transmitting a graphical user interface to a client device to display the itemized costs and receive selections associating itemized costs with commercial entities. Arunapuram teaches:
(see [0126] “the FP module allocates appropriate portions of the actual costs incurred by the carriers (and itemized in the carrier invoices)”)
generating graphical user interface information that, when processed at a computing device, causes a graphical user interface to be displayed  (see [0165] “the FP module 500 creates an invoice record reflecting the allocated invoice cost and sends a notification to accounts receivable through the accounts receivable interface 506 (again, either electronically or in hard copy format) to an accounts receivable system through accounts receivable interface 506. Optionally, at this step customer invoices interface 508 can be used to send a version of the order invoice record as a bill (electronically, faxed, printed out for sending by mail, etc.) to the customers 320.” Invoice record is graphical user interface information)
causing the graphical user interface information to be transmitted to a client computing device (see [0165] “the FP module 500 creates an invoice record reflecting the allocated invoice cost and sends a notification to accounts receivable through the accounts receivable interface 506 (again, either electronically or in hard copy format) to an accounts receivable system through accounts receivable interface 506. Optionally, at this step customer invoices interface 508 can be used to send a version of the order invoice record as a bill (electronically…) to the customers 320.”)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the itemization and allocation of shipping costs among commercial entities of Arunapuram with the combination of McCandless, Khasis, and Dube. Regarding the itemization of costs, the claimed invention is merely a combination of old elements, namely itemizing shipping costs and generating shipping cost quotes. In the combination each element merely 
Arunapuram further teaches associating portions of the itemized costs to multiple commercial entities (see Fig. 8 step 808 and [0126] “orders from different clients to be combined into a single freight movement by a single carrier” and [0155]-[0157] “For example, if shipment X has a weight of 1300, and comprises only two orders, order A and order B. If order A has a weight of 500 while order B has a weight of 800, the weight-based capacity allocation per order is as follows… Order A will be allocated 39% of the cost and Order B will be allocated 61% of the cost.”). However, the combination of McCandless, Khasis, Dube and Arunapuram still does not explicitly teach generating and transmitting a graphical user interface to a client device to display the itemized costs and receive selections associating itemized costs with commercial entities. Aguilar teaches:
wherein the graphical user interface displays the plurality of itemized costs (see top left Figure on page 4)
receiving, via the graphical user interface, user selection data indicating a first set of itemized costs, of the plurality of itemized costs, to be associated with a first commercial entity (see top left figure on page 4 and the last paragraph of page 3 “Once you're ready to divvy everything up, select the person from the tabs underneath and simply tap on an item to designate it to that person”)
responsive to receiving the user selection data: associating, by the computer system, the first set of itemized costs with the first commercial entity, and Atty Dkt No. 60528-0035 (Client Ref. 10069-0011NP)10associating, by the computer system, a second set of itemized costs, of the plurality of itemized costs, with a second commercial entity
One of ordinary skill in the art would have recognized that applying the known technique of Aguilar to the combination of McCandless, Khasis, Dube and Arunapuram would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Aguilar to the teaching of the combination of McCandless, Khasis, Dube and Arunapuram would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such associating itemized costs via user selections on a graphical user interface. Further, applying associating itemized costs via user selections on a graphical user interface to the combination of McCandless, Khasis, Dube and Arunapuram would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow the commercial entities to have more flexibility in dividing shipping costs than the prescribed rules of Arunapuram [0155]-[0157].
Regarding claim 17, McCandless teaches:
One or more non-transient computer-readable comprising instructions that, when executed by one or more processors, cause: (see [0070] "certain embodiments are described herein as including logic or a number of routines, subroutines, applications, or instructions. These may constitute either software (e.g., code embodied on a non-transitory, machine-readable medium) or hardware....one or more computer systems (e.g., a standalone, client or server computer system) or one or more hardware modules of a computer system (e.g., a processor or a group of processors) may be configured by software (e.g., an application or application portion) as a hardware module that operates to perform certain operations as described herein.")
For the remaining limitations of claim 17, please see the rejection of claim 7 above.
Regarding claim 26, the combination of McCandless, Khasis, Dube, Arunapuram and Aguilar teaches all of the limitations of claim 7 above. Aguilar further teaches:
the graphical user interface comprises a graphical control associated with each itemized cost of the plurality of itemized costs (see top left figure on page 4 and the last paragraph of page 3 “Once you're ready to divvy everything up, select the person from the tabs underneath and simply tap on an item to designate it to that person” the line item itself functions as a graphical control associated with the itemized cost of the line item) 
and selection of a particular graphical control associated with a particular itemized cost, of the plurality of itemized costs, causes the particular itemized cost to be included in the first set of itemized costs (see top left figure on page 4 and the last paragraph of page 3 “Once you're ready to divvy everything up, select the person from the tabs underneath and simply tap on an item to designate it to that person” once line item is “tapped” it turns orange indicating it has been included in the first set of itemized costs)
One of ordinary skill in the art would have recognized that applying the known technique of Aguilar to the combination of McCandless, Khasis, Dube, Arunapuram and Aguilar would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Aguilar to the teaching of the combination of McCandless, Khasis, Dube, Arunapuram and Aguilar would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such graphical controls for each itemized cost whose selection causes the itemized cost to be included in a set of itemized costs. Further, applying graphical controls for each itemized cost whose selection causes the itemized cost to be included in a set of itemized costs to the combination of McCandless, Khasis, Dube, Arunapuram and Aguilar would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient user selection of itemized costs to be included in the first group of itemized costs.
Regarding claim 27, the combination of McCandless, Khasis, Dube, Arunapuram and Aguilar teaches all of the limitations of claim 7 above. Aguilar further teaches:
the graphical user interface further comprises a delegation control to delegate costs (see top left figure on page 4 and the last paragraph of page 3 “Once you're ready to divvy everything up, select the person from the tabs underneath and simply tap on an item to designate it to that person” the delegation control is the set of tabs)  
said receiving the user selection data via the graphical user interface is performed in response to user selection of the delegation control (see top left figure on page 4 and the last paragraph of page 3 “Once you're ready to divvy everything up, select the person from the tabs underneath and simply tap on an item to designate it to that person” receiving the user selection of itemized costs to be delegated is performed immediately following the selection of the delegation control)
One of ordinary skill in the art would have recognized that applying the known technique of Aguilar to the combination of McCandless, Khasis, Dube, Arunapuram and Aguilar would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Aguilar to the teaching of the combination of McCandless, Khasis, Dube, Arunapuram and Aguilar would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such delegation control and receiving the user selection data in response to selection of the delegation control. Further, applying delegation control and receiving the user selection data in response to selection of the delegation control to the combination of McCandless, Khasis, Dube, Arunapuram and Aguilar would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient user selection of a commercial entity to delegate a set of itemized costs to.
Claims 9, 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over McCandless in view of Khasis, further in view of Dube and Kefford, further in view of Disorbo (U.S. Pre-Grant Publication No. 2016/0104107, hereafter known as Disorbo).
Regarding claim 9, the combination of McCandless, Khasis, Dube and Kefford teaches all the limitations of claim 3 above. McCandless further teaches the use of dynamic trip data in [0035] (“a dynamic pricing rule may specify the following: when real-time data indicates an unexpected interruption on a planned or current route of travel, apply a 10% increase to the base rate). Khasis also teaches receiving dynamic trip data (“the traffic module 1320 may update real-time traffic information…in the traffic database 1322 based on information provided by…a sensor positioned in vehicles being operated” in [0083] and “The weather module 1324 may store real-time weather information and forecast weather information of different regions and road segments, and may transmit the data to the prediction module 1336” in [0088]). Khasis also teaches dynamically updating a transportation route based on dynamic trip data in [0076] (“The optimization server may continually and dynamically update the route at a predetermined time interval, as real-time traffic conditions change”). Kefford also teaches the addition of new costs in a second plan (see [0099] “if unique labels have been generated for all objects in the first drawing file, it is possible to indicate to the user in step 460 when a new object has been added in the second drawing file” and [0102] “In step 395 in FIG. 4, a cost estimate for the second drawing file is generated in a similar manner as described in FIG. 2. Additionally, the estimation module 130 calculates the change in costs that have occurred between the drawing files.”) However, the combination of McCandless, Khasis, Dube and Kefford does not explicitly teach actual trip cost data specifying one or more itemized costs not included in the first transport cost plan that are then subsequently included in the second transport cost plan. Disorbo teaches:
the actual trip cost data specifies one or more itemized costs that are not included in the first electronic commercial transport cost plan (see Fig. 14 as well as [0091] “The 
the second electronic commercial transport cost plan comprises the one or more itemized costs (see Figs. 15-17 as well as [0091] “A summary page as shown in FIG. 15 may show all the accessorial and bulky charges associated to the move. Notably, this interface may display the accessorial and bulky charges incurred at source location and the destination location. The client may agree to the addition of accessorial/bulky items via interface shown in FIG. 16 before the driver signs agreeing to addition of the accessorial/bulky items via interface shown in FIG. 17” Updated itemized accessorial charges presented to the customer as a second plan for approval)
It would have been obvious to one of ordinary skill in the art at the time of filing to update the transport cost plan based on dynamic trip data and send them to users as in Disorbo in the system executing the method of McCandless, Khasis, and Dube. As in Disorbo, it is within the capabilities of one of ordinary skill in the art to add the actual trip data comprising itemized costs not in the first cost plan and adding the actual itemized costs to the second cost plan to the combination of McCandless, Khasis, Dube and Kefford with the predictable result of considering real-time operation data and dynamically manage shipping agreements accordingly as needed in McCandless [0004].
Regarding claim 19, the combination of McCandless, Khasis, Dube and Kefford teaches all the limitations of claim 13 above. Regarding the limitations introduced in claim 19, please see the rejection of claim 9 above.
Regarding claim 24, the combination of McCandless, Khasis, Dube and Kefford teaches all the limitations of claim 3 above. McCandless further teaches the use of dynamic trip data in [0035] (“a dynamic pricing rule may specify the following: when real-time data indicates an unexpected interruption on a planned or current route of travel, apply a 10% increase to the base rate). Khasis also teaches receiving dynamic trip data (“the traffic module 1320 may update real-time traffic information…in the traffic database 1322 based on information provided by…a sensor positioned in vehicles being operated” in [0083] and “The weather module 1324 may store real-time weather information and forecast weather information of different regions and road segments, and may transmit the data to the prediction module 1336” in [0088]). Khasis also teaches dynamically updating a transportation route based on dynamic trip data in [0076] (“The optimization server may continually and dynamically update the route at a predetermined time interval, as real-time traffic conditions change”). Kefford also teaches the addition of new costs in a second plan (see [0099] “if unique labels have been generated for all objects in the first drawing file, it is possible to indicate to the user in step 460 when a new object has been added in the second drawing file” and [0102] “In step 395 in FIG. 4, a cost estimate for the second drawing file is generated in a similar manner as described in FIG. 2. Additionally, the estimation module 130 calculates the change in costs that have occurred between the drawing files.”). However, the combination of McCandless, Khasis, Dube and Kefford does not explicitly teach the first transport cost plan specifying one or more itemized costs that are not included in the actual trip cost data and the second transport cost plan omitting the itemized costs. Disorbo teaches:
the first electronic commercial transport cost plan specifies one or more itemized costs that are not included in the actual trip cost data (see [0091] “The accessorial/bulky charges interface is shown in FIG. 14. This interface may show additional charges associated with moving certain items and also additional services that may be required during the pick up or delivery of the added item. A driver may add these charges at the 
and the second electronic commercial transport cost plan omits the one or more itemized costs (see [0091] “The accessorial/bulky charges interface is shown in FIG. 14. This interface may show additional charges associated with moving certain items and also additional services that may be required during the pick up or delivery of the added item. A driver may add these charges at the time of pick up if the charges have not already been added at the time of booking. A summary page as shown in FIG. 15 may show all the accessorial and bulky charges associated to the move… The client may agree to the addition of accessorial/bulky items via interface shown in FIG. 16” and [0089] “Notably, the driver can update furniture items and box weight as items are…removed from the load” Updated transport cost plan with removal of bulky item/bulky item surcharge generated and displayed for customer) 
It would have been obvious to one of ordinary skill in the art at the time of filing to update the transport cost plan based on dynamic trip data and send them to users as in Disorbo in the system executing the method of McCandless, Khasis, and Dube. As in Disorbo, it is within the capabilities of one of ordinary skill in the art to add the actual trip data comprising itemized costs not in the first cost plan and adding the actual itemized costs to the second cost plan to the combination of McCandless, Khasis, Dube and Kefford with the predictable result of considering real-time operation data and dynamically manage shipping agreements accordingly as needed in McCandless [0004].
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over McCandless in view of Khasis, further in view of Dube, further in view of Arunapuram, Aguilar and https://apps.apple.com/us/app/tab-simple-way-to-split-bill/id595068606 (version history dated 12/9/2014, hereafter known as Tab).
Regarding claim 28, the combination of McCandless, Khasis, Dube, Arunapuram and Aguilar teaches all of the limitations of claim 7 above. Arunapuram further teaches:
a set of commercial entities comprises at least the first commercial entity and the second commercial entity (see Fig. 8 step 808 and [0126] “orders from different clients to be combined into a single freight movement by a single carrier”)
and the method further comprises,  (see [0165] “the FP module 500 creates an invoice record reflecting the allocated invoice cost and sends a notification to accounts receivable through the accounts receivable interface 506 (again, either electronically or in hard copy format) to an accounts receivable system through accounts receivable interface 506. Optionally, at this step customer invoices interface 508 can be used to send a version of the order invoice record as a bill (electronically… to the customers 320.”)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the set of commercial entities comprising at least a first and second commercial entities of Arunapuram with the combination of McCandless, Khasis, and Dube. Regarding the itemization of costs, the claimed invention is merely a combination of old elements, namely multi-order shipping and generating shipping cost quotes. In the combination each element 
Aguilar further teaches receiving user selection data for delegating sets of itemized costs to commercial entities in pages 3-5. However, Aguilar teaches that an entity will have to show the other entity/entities the delegated costs in page 4 (“From there, it's up to you to show everyone the total and split everything through cash or card”). Therefore, the combination of McCandless, Khasis, Dube, Arunapuram and Aguilar does not explicitly teach, responsive to receiving customer selection data, automatically sending by the computer system via one or more computer networks, information indicating the sets of itemized costs to commercial entities. Tab teaches:
and the method further comprises, responsive to receiving the user selection data: automatically sending, by the computer system via one or more computer networks to one or more commercial entities of the set of commercial entities, information indicating one or both of: the first set of itemized costs associated with the first commercial entity, or the second set of itemized costs associated with the second commercial entity (see v. 2.01 update dated 12/9/2014 on page 4 “Now you can join onto a bill someone else in your party already started! Everything stays synced and updates are shown in realtime as people make changes” as user selection data is received, the computer sends via network information indicating the breakdown of assigned costs (i.e. both the second set of itemized costs associated with the second entity and the first set of itemized costs associated with the first entity)” version update accessed by clicking on “Version History” link in upper right corner of page 2)
Examiner would like to note that Tab discloses additional features of the same mobile application disclosed in Aguilar (namely, the “Tab” app). In addition, one of ordinary skill in the art would have recognized that applying the known technique of Tab to the combination of McCandless, Khasis, Dube, Arunapuram and Aguilar would have yielded predictable results and 
Novelty/Non-Obviousness
Regarding claims 8 and 18, the claims are distinguished over the current art of record. As stated above, the combination of McCandless, Khasis, Dube, Arunapuram and Aguilar teach all of the limitations of claim 7 and 17, on which claims 8 and 18, respectively, depend. However, the combination of McCandless, Khasis, Dube, and Arunapuram teaches that the itemized costs are divided up based on user selection of a commercial entity and an itemized cost, not based on an itemized cost’s occurrence probability relative to a probability threshold. Therefore, it is in the associating portions of itemized costs to entities based on occurrence probabilities being above or below a threshold that the claims are distinguished over the current art of record.
Regarding claim 22, the claim is distinguished over the current art of record. As stated above, the combination of McCandless, Khasis, Dube, and Kefford teaches all of the limitations of claim 3, on which claim 22 depends. As discussed above, Khasis teaches the second data comprising a first occurrence probability in see [0111], [0089] and [0081]. As discussed above in the rejections of claims 3 and 21, the combination of McCandless, Khasis, Dube, and Kefford .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403.  The examiner can normally be reached on 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin H Flynn can be reached on (571) 270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628